Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       02-AUG-2019
                                                       01:48 PM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            BOBBY D. BRAZAN,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DCW-XX-XXXXXXX)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Bobby D. Brazan’s
 Application for Writ of Certiorari, filed on July 6, 2019, is
 hereby rejected.
           DATED: Honolulu, Hawaii, August 2, 2019.

                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson